ORDER
This case came before the Court for oral argument on March 13, 2001, pursuant to an order that directed both parties to appear in order to show cause why the issues raised by this appeal should not be summarily decided. After hearing the arguments of counsel and examining the memo-randa filed by the parties, we are of the opinion that cause has not been shown and that the issues raised by the appeal should be decided at this time.
The plaintiff, Melanie Grzych, appeals from a judgment entered in the Superior Court in favor of defendant, Soohail Mar-denly. The judgment was based upon a conditional order dated September 15, 1999. The order provided that judgment would enter against plaintiff, unless plaintiff filed a motion to vacate prior to September 27, 1999, for failure to comply with discovery orders. The plaintiff did not file a motion to vacate. Thereafter, both parties appeared at a hearing on the order for judgment on October 5,1999.
At the October hearing, plaintiffs counsel acknowledged receipt of the September 15, 1999 order. However, the plaintiff in this case failed to file the motion to vacate as ordered. There were two prior conditional orders of dismissal that were not addressed. Despite the sixteen months that elapsed between the defendant’s first request for interrogatories and the Superi- or Court judgment, the plaintiff has never provided additional discovery at the heart of the dispute.
The trial justice in the instant case did not abuse her discretion by ordering the entry of judgment pursuant to Rule 37 of the Superior Court Rules of Civil Procedure. Accordingly, the plaintiffs appeal is denied and dismissed. The judgment of the Superior Court in favor of the defendant is affirmed.